Citation Nr: 0729900	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  07-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 until October 
1945.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

A motion to advance this case on the Board's docket was 
received by the Board on August 2, 2007.  This motion was 
granted by the Board on September 10, 2007 due to the 
veteran's advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) 
(2007).  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a diseases manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  In an October 2005 VA 
treatment record, a VA audiologist diagnosed the veteran with 
mild sloping to profound mixed hearing loss in the right ear 
and a mild sloping to profound sensorineural hearing loss.  
However, the treatment record does not contain interpreted 
audiometric data in decibels at relevant pure tone hearing 
thresholds.  Further, word recognition scores were provided, 
but it was not stated that the Maryland CNC test was 
utilized.  It was also noted that the veteran was eligible 
for hearing aids.  A February 2006 VA treatment record 
indicated that the veteran was, indeed, fitted for hearing 
aids.  VA treatment records do not mention tinnitus, but the 
record contains the veteran's lay statements regarding his 
hearing problems, which includes his claim of service 
connection for tinnitus.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994) (stating that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms).

According to the veteran, his tinnitus and hearing loss are 
due to the noise that he was exposed to while in service.  He 
contends that while serving in the Navy as a Pharmacist Mate, 
he was stationed below deck aboard Destroyer Escort ships and 
was exposed to acoustic trauma from diesel engines.  In this 
regard, the Board notes that the veteran's separation 
document confirms that he served aboard the U.S.S. Reynolds.  
He has also contended that he was exposed to loud noises from 
airplanes while stationed at Olathe Naval Air Station.  Thus, 
in resolving all benefit of doubt in the veteran's favor, the 
Board concedes that the veteran was exposed to noise trauma 
in service.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating 
that consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence).  
However, the record does not establish that the veteran has 
been afforded a VA examination to determine the nature and 
etiology of his bilateral hearing loss and tinnitus.  As 
such, the Board finds that a VA examination is warranted.
    


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by the appropriate specialist 
to determine the current nature and 
etiology of his tinnitus and bilateral 
hearing loss.  All necessary tests should 
be performed, to include an audiogram and 
a Maryland CNC speech recognition test.  
The examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that the veteran's tinnitus and bilateral 
hearing loss disabilities are related to 
acoustic trauma in service.  The examiner 
should take into consideration the 
veteran's medical, occupational, and 
recreational history prior to and since 
his active service. 
 
The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that 
such a review was performed.  All 
opinions expressed should be accompanied 
by complete rationales.

2.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
consideration, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



